Matter of Pels v New York City Envtl. Control Bd. (2016 NY Slip Op 03431)





Matter of Pels v New York City Envtl. Control Bd.


2016 NY Slip Op 03431


Decided on May 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2016

Tom, J.P., Renwick, Richter, Kapnick, Webber, JJ.


1028 100447/14

[*1]In re Marsha Pels, Petitioner,
vNew York City Environmental Control Board, et al., Respondents.


Robert M. Petrucci, New York, for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondents.

Determination of respondent New York City Environmental Control Board (ECB), dated December 19, 2013, which reinstated a violation against petitioner for obstructing the sprinkler system in her loft unit in violation of the New York City Fire Code, and assessed a mitigated $475 fine, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Shlomo Hagler, J.], entered on or about October 6, 2014), dismissed, without costs.
ECB's finding that petitioner erected a free-standing structure with a temporary ceiling that obstructed the sprinkler system in violation of the Fire Code is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-181 [1978]).
Article 7-C of the Multiple Dwelling Law (Loft Law) does not preempt enforcement of the Fire Code violation under the circumstances presented (see DJL Rest. Corp. v City of New York,  96 NY2d 91, 95 [2001]). An analysis of the Loft Law and its legislative findings reveals that the New York State Legislature did not "clearly evince[] a desire to preempt an entire field thereby precluding any further local regulation" such that implied preemption would apply (Jancyn Mfg. Corp. v County of Suffolk , 71 NY2d 91, 97 [1987]. Furthermore, petitioner's express preemption arguments fail, as no section of the Loft Law expressly prohibits enforcement of fire safety regulations against tenants who affirmatively create new fire hazards.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2016
CLERK